Title: Thomas Jefferson’s Statement of Account with Philip Mazzei’s Estate, 5 April 1818
From: Jefferson, Thomas
To: 


                    
                        
                            
                            
                            
                            
                            Dollars
                            
                        
                        
                            1808.
                            Oct. 7.
                            paid McGraw attorney in the suit for the lot
                            
                            50.
                            
                        
                        
                            1813.
                            July 14.
                            recieved the price of the lot on sale
                            
                            6342.
                            
                        
                        
                            
                            
                            
                            
                            6292 
                            
                        
                        
                            1817.
                            July 14.
                            Interest on 6292. D @ 6. prcent. 4. years
                            
                            1510.
                            08
                        
                        
                            
                            
                            
                            
                            7802.
                            08
                        
                        
                            
                            
                             D
                            
                            
                        
                        
                            
                            1816. Jan. 24. pd Peter Derieux by order of Philip Mazzei 
                             20.
                            
                            
                        
                        
                            
                            1817. Aug. 19. remitted thro T. Appleton esq.
                            380.52 
                            400.
                            52
                        
                        
                            1817.
                            July 14.
                            Balance
                            
                            7401.
                            56
                        
                        
                            1818.
                            July 14.
                            1. year’s interest on 7401. D 56 C
                            
                            444.
                            10
                        
                        
                            
                            
                            
                            
                            7845.
                            66
                        
                        
                            
                            Apr. 5.
                            now remitted through T. Appleton
                            
                            445.
                            66
                        
                        
                            
                            leaves a principal sum due to the representatives of P. Mazzei
                            7400.
                            D.
                        
                    
                    I Thomas Jefferson of Monticello in Virginia acknolege myself indebted to the representatives of Philip Mazzei of Tuscany after the remittance of 445. D 66 C now making, in the principal sum of seven thousand four hundred Dollars, which principal sum of 7400. Dollars is to bear from the 14th day of July in this present year 1818. an interest of six per cent per annum that is to say of four hundred and forty four Dollars to be paid annually until reimbursement of the principal, to the paiment of which principal and interest I bind myself, my heirs executors and administrators. Witness my hand & seal this 5th day of April 1818.
                